[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 97-1390

                     PAUL W. TUNNICLIFF,

                         Appellant,

                             v.

                    DENIS MORIARTY, JR.,

                          Appellee.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Michael A. Ponsor, U.S. District Judge]

                                        

                           Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.

                                        

Philip M. Stone on brief for appellant.
Paul                   M.                       Cranston and  Cranston                                               &amp;                                                 Cranston,                                                            P.C. on brief for
appellee.

                                        

                     September 25, 1997
                                        

          Per Curiam                               . We have carefully reviewed the parties'

briefs and the record on appeal. We affirm on grounds that

appellee Moriarty neither wilfully violated the stay nor caused

appellant Tunnicliff's injuries.

          Affirmed. Loc. R. 27.1.

    The request in Appellee's brief for costs is denied
insofar as it arises under Fed. R. App. P. 38. Appellee may be
awarded costs under Fed. R. App. P. 39 by complying with the
procedures stated therein.

                             -2-